Citation Nr: 1117069	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  02-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, manifested by acne vulgaris and/or chloracne, to include as a residual of exposure to herbicides during active service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a skin disability.  

Over the course of the Veteran's claim and appeal, his claimed skin disability has been referred to by a variety of terms including cysts, boils, and a skin disorder of the back.  The Veteran's claim throughout the appeal is that he has a skin disability which is the result of exposure to herbicide agents (Agent Orange) during active service.  The claim has been recharacterized as stated above to more accurately reflect the disability claimed based upon the evidence of record.  

In September 2003, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of his testimony is associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing with a sitting Veterans Law Judge, but he did not request one.  

The case was previously before the Board in March 2004 and February 2009, when it was remanded for additional development.  Unfortunately, additional development is still required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a skin disability.  He specifically asserts that he has developed a skin disability as a result of exposure to herbicides and/or chemicals during service in Vietnam.  In common terms he alleges that he was exposed to Agent Orange during service in Vietnam and that he has a skin disability as a result.  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).

Chloracne, or other acneform disease, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent within the first year after the last date on which the veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding, the above, a veteran may also establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Direct service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required. Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Essentially the Veteran could establish service connection for his claimed skin disability in either of two different manners.  The first is on a presumptive basis because of exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e).  The second is on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In an April 2011 Informal Hearing Presentation, the Veteran's representative asserts that service connection is warranted on a direct basis because of the medical opinion expressed in the March 2004 VA skin Compensation and Pension examination.  

In the March 2004 VA examination report, the examiner indicated that "garden-variety acne vulgaris is indistinguishable from Chloracne.  They look the same and have identical characteristics.  Thus the differentiation between the two is basically historical.  The Veteran reported his back acne problem began when he worked in Vietnam without a shirt on, and was exposed to chemicals."  Based on this report the examiner indicated that the Veteran has chloracne which was related to the alleged exposure during service.  

The key question at issue is whether the Veteran served in Vietnam during the appropriate period of time so that he may be presumed to have been exposed to Agent Orange as he claims.  

The law is clear on the matter.  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).  The law also further establishes that service in the Republic of Vietnam requires service on the landmass of Vietnam.  Service aboard a naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).  

The April 2011 argument by the Veteran's representative specifically references the 2004 VA medical opinion.  The Veteran's claim, the representative's argument, and the VA medical opinion are all based upon the underlying assumption that the Veteran served in Vietnam and is thus presumed to have been exposed to Agent Orange pursuant to 38 U.S.C.A. § 1116(f).  However, as addressed below, the evidence which established that the Veteran served in Vietnam and is entitled to the presumption of being exposed to Agent Orange during service is full of glaring inaccuracies which must be addressed on remand.  

An original copy, number 4, of the Veteran's separation papers, DD 214, has been obtained and is of record.  This document establishes that the Veteran served in the U.S. Navy from March 1969 to January 1971, a period of 1 year, 9 months, and 29 days.  Further, he had 1 year, 5 months, and 13 days of "foreign and/or sea service."  The DD 214 indicates that he served aboard the USS SCHOFIELD (DEG 3); accordingly, this supports that he had "sea service" rather than "foreign service."  The DD 214 indicates that the only award the Veteran received was the National Defense Service Medal.  Thus the documentary evidence from the DD 214 establishes that the Veteran served in the Navy aboard ship for a period of over one year and five months.  This document does not reflect that the Veteran was awarded either the Vietnam Service Medal, or the Vietnam Campaign Medal.  The lack of the award of these medals raises the issue of whether the ship he served aboard entered the vicinity of Vietnam close enough to warrant the award of these medals and, if so, whether the Veteran had the opportunity go ashore.

Copies of the Veteran's service personnel records have also been obtained.  A copy of page 9 of his service personnel records reflects the chronological history of his active service.  This record clearly establishes that he enlisted in March 1969; he finished recruit training in May 1969; and from that period on he served aboard the USS SCHOFIELD (DEG 3) until his separation in January 1971.  This is consistent with the information presented on his DD 214.  A page 13 of his service personnel records establishes that he "commenced present tour of continuous sea duty," reported aboard his ship, on June 4, 1969.  Again, review of the service personnel records obtained does not show any entries that the Veteran was awarded any awards that are indicative of service in Vietnam.  The service personnel records do not show any entries that indicate that the Veteran's ship operated in the vicinity of Vietnam.  

The Veteran's March 2001 claim for service connection also included a claim for service connection for diabetes mellitus, and a petition to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  Type 2 diabetes mellitus, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifests to a degree of 10 percent any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The Veteran's service personnel records were obtained as a result of the RO developing the Veteran's claims by making a request to the National Personnel Records Center (NPRC) for records.  The request for records also specifically included narrative requests to "furnish dates of service in Vietnam," and "furnish any documents showing exposure to herbicides."  NPRC responded in April 2002 by providing copies of the service personnel records indicated above.  NPRC also included narrative responses.  The first response indicated "no records of exposure to herbicides."  The second narrative response is puzzling, it states "Vietnam service from 06-18-1968 to 07-05-1969;  07-27-1969 to 08-14-1969."  Based upon this reply, the RO applied the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f), and granted service connection for diabetes mellitus on the basis of Agent Orange exposure under 38 C.F.R. § 3.309(e).  This appears to be a clearly erroneous.  

The April 2002 response from NPRC stating that the Veteran had Vietnam service is not credible on its face.  The response indicates that the Veteran began service in Vietnam in June 1968.  This is impossible as all of the documents of record establish that the Veteran did not enter active service until March 1969.  Simply put, he did not enter active service until 9 months after the NPRC indicates he began service in Vietnam.  With the exception of the single erroneous narrative on a computer response from NPRC, there is no evidence that the Veteran ever served in Vietnam.  The documents of record reveal that the Veteran served in the Navy.  They do not support that he ever served in Vietnam or set foot on the landmass of Vietnam.  

The Veteran himself has been very evasive with respect to his alleged Vietnam service.  He has testified at two hearings.  The first hearing was before a Decision Review Officer (DRO) at the RO in October 2002.  The second hearing was before a Veterans Law Judge in September 2003.  Review of the hearing testimony does not indicate any testimony, or assertion, that the Veteran physically served on the landmass of Vietnam.  In his DRO hearing the Veteran testified that he believed that his skin disorder was due to Agent Orange because "when I was by the carriers, the helicopters take off on and off in Vietnam, and we were there with no shirt working on the deck, and the only place I get it [acne] is on my back."  This is the only testimony of record related to his assertions of Agent Orange exposure.  It says that he worked on the deck of the destroyer escort which operated in the vicinity of aircraft carriers at sea and that helicopters from the carriers may have gone to and from Vietnam.  

Review of all of the evidence of record reveals that the Veteran vaguely mentions that he served in Vietnam and that other people, such as the VA examiner in 2004, assume, based on his vague statements, that he physically served in Vietnam.  The documentary evidence of record does not establish that the Veteran served on the landmass of Vietnam.  To the extent that the 2002 NPRC response indicates Vietnam service, it is inconsistent with the physical documents of record and the circumstances of the Veteran's service.  Nevertheless, in light of the blatantly erroneous 2002 NPRC response, additional development must be conducted.



Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to Agent Orange during service and his allegations of service on the landmass of Vietnam during service.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of service in Vietnam and exposure to Agent Orange and that failure to respond may result in adverse action. 

2.  Make another request to NPRC, or other appropriate agency, to verify the dates of the Veteran's service in Vietnam.  Specifically request verification that the Veteran physically served on the landmass of Vietnam.  Provide the information that: 

* The Veteran's dates of active service are from March 1969 to January 1971.

* The Veteran served in the Navy aboard USS SCHOFIELD (DEG 3) from June 4, 1969 to January 5 1971.

* He was not awarded either the Vietnam Service Medal or the Vietnam Campaign Medal.  

Request that copies of the documents or evidence used to establish service in Vietnam should that determination be made the agency requested.  

3.  Obtain information about the location of the USS SCHOFIELD (DEG 3) from June 4, 1969 to January 5 1971.  This information may be obtained by a ship's history.  This information may be obtained by contacting the service department or other appropriate records depository, or by electronic research methods.  

4.  Following the above, readjudicate the Veteran's claim.  Based on a review of all of the evidence of record, make a specific finding whether the Veteran physically served on the landmass of Vietnam so as to warrant the presumption of being exposed to Agent Orange pursuant to 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(ii).  

If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the veteran and his attorney should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

